     Case 5:18-cv-01333-PSG-AS Document 46 Filed 07/17/20 Page 1 of 2 Page ID #:1487



 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                   CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 9
10    PATRICK RUSSELL READY,              )    NO. EDCV 18-01333-PSG (AS)
                                          )
11                       Petitioner,      )
                                          )    ORDER ACCEPTING FINDINGS,
12                v.                      )
                                          )    CONCLUSIONS AND RECOMMENDATIONS OF
13    SCOTT KERNAN, Secretary of          )
      C.D.C.R.,                           )    UNITED STATES MAGISTRATE JUDGE
14                   Respondent.          )
                                          )
15                                        )
16
17
18          Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19    Petition,    all   of   the   records   herein   and   the   attached   Report   and
20    Recommendation of United States Magistrate Judge, to which no objections
21    were filed.        Accordingly, the Court concurs with and accepts the
22    findings and conclusions of the Magistrate Judge.
23
24          IT IS ORDERED that Judgment be entered denying the Petition with
25    prejudice.
26
27
28
     Case 5:18-cv-01333-PSG-AS Document 46 Filed 07/17/20 Page 2 of 2 Page ID #:1488



 1          IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 2    the Magistrate Judge’s Report and Recommendation and the Judgment herein
 3    on counsel for Petitioner and counsel for Respondent.
 4
 5          LET JUDGMENT BE ENTERED ACCORDINGLY.
 6
 7                DATED: July 17, 2020.                      .
 8
 9
                                              PHILIP S. GUTIERREZ
10                                        UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
